SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 033-17774-NY HYBRED INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado * (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number, including area code: (201) 788-3785 Former name, former address and former fiscal year, if changed since last report. Check whether the Issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NOþ 163,365,519 shares of Common Shares, par value $0.001 per share, were outstanding as of September 30, 2011. HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) Form 10-Q/A (Amendment No. 1) Explanatory Note Table of Contents Hybred International Inc.(a development stage company) (“the Company”). is filing this Amendment No. 1 to its Quarterly Report on Form 10-QSB (the "Form 10-QSB") for the quarterly period ended September 30, 2011 filed with the Securities and Exchange Commission on November 28, 2011. This filing amends and restates our previously reported financial statements for the three and nine months ended September 30, 2011 to reflect the determination by the Company that, for the three and nine months ended September 30, 2011, it did not properly identify certain convertible debt with conversion options, the incorrect computations of our derivative liabilities as discussed in Note 2 to the unaudited financial statements contained herein. Further our Form 10-Q as originally filed, inadvertently omitted the required disclosures relating to development stage entities and the earning per share disclosures. Accordingly, on April 26, 2012, the Company filed a Form 8-K reporting that the Company had incorrectly computed its derivative liabilities as of the date of issuance and through each of the reporting periods ended June 30, 2011 and September 30, 2011. Accordingly the Company’s previously filed quarterly 10-Q filings should not be relied upon since the Company’s quarterly reports would need to be restated. Further as a result of the aforementioned restatements, the Company has also modified Item 4- Controls and Procedures and parts of Management’s Discussion and Analysis as impacted. Pursuant to Rule 12b-15 of the Securities Exchange Act of 1934, as amended, this Form 10-Q/A includes new certifications by our principal executive officer under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Except for the items noted above, no other information included in the Original Filing is being amended by this Form 10-Q/A. This Form 10-Q/A continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequent to the date of the Original Filing other than those associated with the restatement of the Company’s financial statements. Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the
